Citation Nr: 0301925	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a right ankle disability.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a left ankle disability.

(The issue of an increased evaluation for a right shoulder 
disability currently evaluated, as 10 percent disabling will 
be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal only addresses the issues of whether new and 
material evidence has been submitted to reopen the veteran's 
claims of service connection for right and left ankle 
disabilities.  Further development will be conducted on the 
issues of service connection for right and left ankle 
disabilities on a de novo basis and an increased evaluation 
for a right shoulder disability pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  By an April 1982 decision, the RO denied the appellant's 
claim of entitlement to service connection for right and left 
ankle disabilities.  The appellant did not appeal that 
decision. 

3.  The evidence received since the unappealed April 1982 RO 
decision is so significant that it must be considered in 
order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1982 RO determination which denied entitlement 
to service connection for right and left ankle disabilities 
is final. 38 U.S.C.A. § 7105 (West 1991).

2.  The additional evidence received since the RO's  
unappealed April 1982 decision is new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for right and left ankle disabilities have 
been met. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board 
notes that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material claims were amended effective August 29, 
2001.  These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

In this regard the veteran was notified of the requirements 
needed to substantiate his claims in the statement of the 
case, the supplemental statements of the case, and an October 
2002 VCAA letter from the RO to the veteran which set forth 
the VA's duties.  The record also reflects that the VA has 
obtained all available evidence.  Thus, the Board concludes 
that to the extent of reopening these claims VA has satisfied 
the requirements set forth in the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110 (West 1991 & Supp. 2002), 38 C.F.R. § 3.303 (2002).

I. FACTUAL BACKGROUND AND ANALYSIS

The evidence of record at the time of the April 1982 RO 
determination is briefly summarized.  The service medical 
records show that the veteran received treatment right and 
left ankle injuries. The May 1969 separation examination 
clinically evaluated the veteran's lower extremities as 
normal.

In an April 1982, the RO denied service connection for right 
and left ankle disabilities.  At that time the RO determined 
that the inservice injuries to the ankles were acute and 
transitory in nature with no residual disability shown at the 
time of the separation examination.  The veteran did not 
appeal this decision which is now final. 38 U.S.C.A. § 7105 
(West 1991).

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2001).  New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2002). 
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).

Additional evidence received since the RO's April 1982 
decision includes a July 2002 hearing held before the 
undersigned member of the Board, and a private medical 
opinion dated January 2001.  This evidence also included a VA 
examinations and private medical evidence. In January 2001 
the veteran's private physician rendered an opinion that the 
veteran's arthritis of both ankles were related to old 
injuries which occurred during service. 

To summarize, the Board finds that the January 2001 opinion 
from the veteran's private physician is new and material 
evidence in that it clinically relates for the first time the 
current bilateral ankle disorder to the veteran's military 
service. Accordingly, the claims for service connection for 
disabilities involving the ankles are reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for right and left ankle disabilities 
are reopened and to this extent only the claims are granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

